Citation Nr: 1816988	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-16 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2015, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In July 2016, the Board remanded the current issue for further evidentiary development.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).


FINDING OF FACT

The Veteran's bilateral hearing loss has been manifested by, at worst, Level II hearing loss in the right ear and Level I hearing loss in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-connected bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking a compensable evaluation for bilateral hearing loss.  During the course of the appeal, the Veteran reported that he experiences difficulty hearing even with hearing aids.  He also has difficulty with hearing when there is background noise, in crowds, on the telephone, and at the beginning and end of sentences during conversations.  The Veteran also stated that understanding accents has become more difficult due to his hearing loss.  The Veteran further contends that his hearing loss is worsening in his right ear.  See July 2011, October 2011, and June 2014 Statements in Support of Claim, May 2013 Notice of Disagreement, April 2014 Substantive Appeal, June 2015 Board Hearing Transcript, and May 2015 Buddy Statements. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  

The Board will consider entitlement to staged ratings to compensate for time since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009). 

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes eleven auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. §§ 4.85, Tables VI, VIa and VII, Diagnostic Code 6100 (2017).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  

Additionally, under 38 C.F.R. § 4.85(c), Table VIA will be used when the examiner certifies that use of speech discrimination is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  Here, however, the Veteran's hearing loss does not qualify as "exceptional," for purposes of the application of Table VIA, and thus neither 38 C.F.R. § 4.85(c), Table VIA, nor 38 C.F.R. § 4.86 will be further discussed.

After review of the record, the Board finds that a compensable evaluation is not warranted for the Veteran's bilateral hearing loss at any time during the period under review.

At the July 2011 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
25
40
75
43
LEFT
25
25
35
65
38

Maryland CNC speech audiometry revealed speech recognition ability of 100 percent in the right ear and 94 percent in the left ear.  Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  When hearing loss is at Level I in the better ear and Level I in the poorer ear, a 0 percent rating is assigned under Table VII.

At the March 2014 VA audiometric examination, the examiner noted that she could not test the Veteran's pure tone thresholds or speech discrimination.  She determined that the results were invalid due to inconsistent responses that did not resolve even after re-instruction.  

However, the Veteran was afforded another VA audiological examination in July 2014.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
35
50
75
50
LEFT
35
35
40
65
44

Maryland CNC speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  When hearing loss is at Level I in the better ear and Level I in the poorer ear, a 0 percent rating is assigned under Table VII.

Pursuant to the July 2016 Board remand, the Veteran was afforded additional VA audiological examinations in September 2016 and July 2017.  

At the September 2016 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
50
55
80
58
LEFT
45
45
50
70
53

Maryland CNC speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level I hearing loss in the left ear.  When hearing loss is at Level I in the better ear and Level II in the poorer ear, a 0 percent rating is assigned under Table VII.

At the July 2017 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
50
55
80
58
LEFT
45
50
55
70
55

Maryland CNC speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level I hearing loss in the left ear.  When hearing loss is at Level I in the better ear and Level II in the poorer ear, a 0 percent rating is assigned under Table VII.

The Board notes that the record also contains April 2011 and January 2013 private audiogram reports, but finds that they cannot serve as the basis for a compensable rating.  These audiograms are invalid for rating purposes because they did not include a controlled speech discrimination test (Maryland CNC) in accordance with 38 C.F.R. § 4.85(a). 

Although the Board sympathizes with the Veteran's statements regarding the functional impact of his hearing loss on his daily life, including difficulty with conversations and different accents, and difficulty hearing with background noise, on the telephone, or in crowds, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Thus, the medical evidence of record is more probative than lay contentions as to the extent of the Veteran's hearing loss.  The Board finds the July 2011, July 2014, September 2016, and July 2017 VA examinations highly probative, and notes that they were conducted in accordance with 38 C.F.R. § 4.85(a).  Moreover, the VA examiners reported the effects of the Veteran's hearing loss on his daily activities and occupational functioning.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

A compensable evaluation for bilateral hearing loss is denied. 



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


